
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Markey of
			 Massachusetts introduced the following joint resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Expressing the disfavor of the Congress
		  regarding the proposed agreement for cooperation.
	
	
		That the Congress does not favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 21, 2009.
		
